IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 91-1800

                           Summary Calendar



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee
                                            Cross-Appellant,

                                versus

LARRY DALE WANGLER,
                                            Defendant-Appellant
                                            Cross-Appellee.




          Appeals from the United States District Court
                for the Northern District of Texas


                           (March 18, 1993)

Before HIGGINBOTHAM, SMITH, and DeMOSS, Circuit Judges.

PER CURIAM:

                                  I.

     Police stopped Larry Dale Wangler in his car suspecting that

he was carrying cocaine.    Noticing a bulge in his front pocket, an

officer frisked him and found a .22 caliber revolver.      The police

then arrested Wangler for carrying a concealed weapon and conducted

an inventory search of his car.        The search uncovered a firearm

silencer, a quarter pound of cocaine, and documents evidencing drug

trafficking.

     Wangler was indicted on three counts: (1) possession with

intent to distribute cocaine in violation of 21 U.S.C. § 841(a);
(2) unlawfully using and carrying a firearm during and in relation

to a drug trafficking crime contrary to 18 U.S.C. § 924(c)(1); and

(3) possession of an unregistered firearm in violation of 26 U.S.C.

§ 5861(d).    Wangler moved to suppress this evidence.                The district

court denied the motion after a hearing. Wangler pleaded guilty to

Count 2, reserving his right to appeal the motion to suppress.                   The

district court sentenced Wangler to 60 months in prison, a three-

year term of supervised release, and a mandatory assessment of

$50.00.

     Wangler appeals, arguing that the evidence was seized in

violation    of    the    Fourth    Amendment    and    that   the    court   lacked

authority to sentence him to a term of supervised release.                        We

affirm.

                                        II.

     The testimony at the hearing on the motion to suppress showed

the following.           In February 1990, the Navarro County Sheriff's

Department raided a pit bulldog fight at the residence of Larry

Meador.     Officers arrested 47 people.               During the raid, several

people fled.        The deputies found five guns and some narcotics

abandoned on the ground.           Two of the guns were within 30 feet of a

Dodge Ram Charger registered to Wangler's wife.

     One month after the raid, the Sheriff's Department received

information       from    a   confidential      informant      that   Wangler    was

delivering substantial amounts of cocaine to Larry Meador in

Navarro County on a regular stop.                This informant had provided

information       about    other    criminal     activities      involving      other


                                         2
individuals in the past, and the information was independently

verified.    The Sheriff's Department had received information from

numerous sources over the last four years that Larry Meador was in

the   drug   business.   For   the   next   two   months,   the   informant

continued to give information about Wangler, Meador, and others.

      In the meantime, a second confidential informant began to tell

deputies about Wangler's drug activities.          This informant was an

independent source, and like the first informant, had provided

reliable information in the past that lead to the arrest and

prosecution of other individuals. The second informant stated that

Wangler was making a regular stop at Meador's house, and this

informant provided information as to when Wangler was in possession

of cocaine and when he was collecting money.

      On October 22, 1990, Deputy Spencer received a telephone call

from the second confidential informant and was told that Wangler

was currently in route to Larry's One-Stop, a convenience store

operated by Meador, with a load of cocaine.        The informant further

stated that Wangler would be driving a 1987 Dodge pickup, Texas

313-5LL.     After Spencer alerted other deputies and asked their

assistance, he drove to Larry's One-Stop.

      When he arrived and parked at a nearby vacant station, he

observed Wangler pumping gas into the Dodge pickup. Moments later,

a Toyota pickup arrived.   Spencer could not see who was driving the

Toyota, but he believed it to be Meador's truck, based on his

knowledge of the type of car Meador drove.1         Wangler walked up to

      1
       In fact, the driver was Josh Meador, Larry Meador's nephew.

                                     3
the Toyota and spoke briefly to the driver, then walked back to his

truck and drove away.

     Spencer followed in his unmarked car with other officers close

behind.   Spencer believed that Wangler still had the cocaine and

hoped to follow Wangler to the drop point.              The deputies saw

Wangler exit highway 31 onto I-45, then take the first exit after

traveling only about a mile and reenter I-45 in the opposite

direction. To Spencer, Wangler appeared to be making a "heat run,"

an attempt to determine whether anyone was following him.             At this

point, the deputies decided to stop Wangler.

     After pulling him over, Spencer asked Wangler to get out and

go to the back of the pickup.         Spencer twice asked for Wangler's

consent to search his truck, and Wangler refused both requests.

Sergeant Mike Cox then walked up and observed what appeared to him

to be a bulge in Wangler's right front pants pocket.               Cox asked

Spencer if he had patted Wangler down.          When Spencer said he had

not, Cox patted the bulge and felt a hard object.            He then reached

into Wangler's pocket and pulled out the .22 caliber revolver.

After arresting Wangler, the officers performed an inventory search

of the car and discovered, among other things, the cocaine.

                                  III.

     Wangler argues that both the stop and the frisk were illegal.

     An   investigatory   stop   is    proper   if   based    on   reasonable

suspicion "that criminal activity is afoot."           Terry v. Ohio, 392
U.S. 1, 30 (1968).      "Reasonable suspicion" is considerably less

than that which is required to show probable cause.           United States


                                      4
v. Rideau, 969 F.2d 1572, 1574 (5th Cir. 1992) (en banc).                  To

satisfy the Fourth Amendment, there must be some "minimal level of

objective justification for the officer's actions, measured in

light of the totality of the circumstances."            Id. (citing United

States v. Sokolow, 490 U.S. 1, 6-8 (1989)).          Moreover, reasonable

suspicion need not be based only on personal observation.             If based

on other information, the question becomes whether that information

possesses "an indicia of reliability." Adams v. Williams, 407 U.S.
143, 147 (1972).

      We find that the information the deputies relied on possessed

sufficient    indicia   of    reliability    and   gave    them     reasonable

suspicion that Wangler was carrying drugs.                Authorities first

suspected Wangler was involved in drugs after the raid at Meador's

residence.    Thereafter, deputies received information that Wangler

was dealing drugs from two unconnected informants and over an

extended period of time.      Finally, Deputy Spencer learned from the

second informant, through the October 22 phone call, that Wangler

was going to Larry's One-Stop to deliver cocaine.             This tip was

substantially corroborated by Spencer's observations.                 Wangler

arrived at the convenience store, in the car described, and met

with someone in a Toyota pickup Spencer believed to be owned by

Meador.   Although the information was not correct in every detail,

it was reasonable for the deputies to suspect that Wangler had

cocaine in his truck after he left the store.

      Once an individual is lawfully stopped, the police may conduct

a   limited   protective     search   for   concealed     weapons    if   they


                                      5
justifiably    believe   the   individual   is   armed   and   presently

dangerous.    Terry, 392 U.S. at 24; Williams, 407 U.S. at 146.      The

question is whether a reasonably prudent officer could believe,

based on "specific and articulable facts," that his safety or that

of others is in danger.   Terry, 392 U.S. at 27; Rideau, 969 F.2d at

1574. We have emphasized that the standard is an objective one and

"[t]he officer's state of mind, or his stated justification for his

actions, is not the focus of our inquiry."        Rideau, 969 F.2d at

1574; see also Maryland v. Macon, 472 U.S. 463, 470-71 (1985);

United States v. Causey, 834 F.2d 1179, 1184 (5th Cir. 1987) (en

banc).   "We must attempt to put ourselves in the shoes of a

reasonable police officer as he or she approaches a given situation

and assesses the likelihood of danger in a particular context."

Rideau, 969 F.2d at 1574.

     Sgt. Cox had reason to believe that Wangler was a drug dealer.

In Sgt. Cox's experience, drug dealers routinely carry weapons.

Cox also knew of the guns found near Wangler's truck at the dog

fight raid.   In this context, a reasonable officer would have been

justified in believing that the bulge in Wangler's pocket could

have been a gun.    Wangler argues that Cox did not in fact believe

that the bulge was a gun and therefore did not subjectively believe

that he or the other officers were in danger.2     However, as stated,

     2
      When asked at the suppression hearing what he thought the
bulge was, Cox answered:

     I assumed -- you know, when I saw the bulge, you know, I
     didn't think whether it was narcotics or what, or whether it
     was -- might have been a weapon of some kind, so I patted
     his pocket down -- and asked Sergeant Spencer if he had done

                                   6
the inquiry is an objective one, and a reasonable officer in Cox's

position was justified in patting down Wangler.

                                     IV.

     Wangler argues that because § 924(c)(1) does not authorize a

period of supervised release none may be imposed.                  We had rendered

conflicting decisions on this point.                 Compare United States v.

Allison, 953 F.2d 870, 875 (5th Cir. 1992) (holding that supervised

release is not allowed under § 924) with United States v. Van

Nymegen,    910 F.2d 164,   165-67       (5th   Cir.   1990)    (holding   that

supervised release may be imposed pursuant to 18 U.S.C. § 3583

despite a lack of authorization in the statute setting forth the

offense).     We have now resolved this conflict in favor of the

earlier precedent.       United States v. Langston, No. 92-1528 (5th

Cir. Feb. 19, 1993) (unpublished opinion). Wangler's contention is

therefore foreclosed.

     AFFIRMED.




     that and when he said no, I said, well, there may be
     something in his pocket and felt a very hard feeling object
     which, you know, could have been narcotics or something very
     soft. It was something very firm so that's why I reached in
     his pocket and pulled and felt it and recognized when I saw
     it to be a pistol.

                                         7